COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  SAAB SITE CONTRACTORS, L.P. and                                No. 08-19-00083-CV
  SWSC GP, L.L.C,                                 §
                                                                    Appeal from the
                                Appellants,       §
                                                                  168th District Court
  v.                                              §
                                                               of El Paso County, Texas
  TERRACON CONSULTANTS, INC.,                     §
                                                                 (TC# 2017DCV2285)
                                Appellee.         §

                                       JUDGMENT

       The Court has considered Appellant’s unopposed motion for voluntary dismissal of the

appeal and concludes the motion should be granted and the appeal should be dismissed. We

therefore dismiss the appeal. We further order that costs of appeal are assessed against the party

incurring the same, as per the parties’ agreement, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 31ST DAY OF JANUARY, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.